Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 16 and 20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 7, 16 and 20 are directed to a method.  However the scope of the claim is unclear since no specific method steps are recited. Also the method claims are unclear as they depend from product claims.  
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-20 are insofar as definite are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boucher et al. (US 2015/0313316).
Regarding claim 1, 8 and 17, Boucher teaches the footwear article (figure 1), comprising: an outer circular-knit layer (31) defining an exterior surface (figure 2), the outer circular-knit layer having a plurality of outer knit regions (81, 82, 83); and an inner circular-knit layer (21) coupled to the outer circular-knit layer, the inner circular- knit layer configured to be disposed adjacent at least a portion of the outer circular-knit layer when folded into the outer circular-knit layer thereby forming at least a portion of an inner void, wherein the inner circular-knit layer has a plurality of inner knit regions (91, 92, 93) each having a different knit construction (since constructed with different filaments) that spatially correspond to one or more of a portion of a foot or at least one of the plurality of outer knit regions of the outer circular-knit layer when folded into the outer circular-knit layer.  Regarding claims 2 and 9, the inner circular-knit layer is capable of covering only a portion of the outer circular-knit layer when folded into the outer circular-knit layer.  Regarding claims 3 and 10, further comprising a mid-sole positioned between the outer circular-knit layer and the inner circular-knit layer.  Regarding claims 4 and 13, the outer circular-knit layer and the inner circular-knit layer each define a tubular knitted shape as seen at least in figure 3.  Regarding claims 5 and 12, wherein the inner circular-knit layer is monolithically knit to the outer circular-knit layer. Regarding claim 6 and 13, one or more of the inner knit layer and the outer knit layer comprises a toe portion and wherein the toe portion has a cushioned knit construction give that any knit construction provides at least a modicum of cushioning.  Regarding claims 7, 16 and 20 insofar as definite Boucher teaches a .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw